     Case 5:20-cv-01151-LCB-SGC Document 12 Filed 02/05/21 Page 1 of 2                  FILED
                                                                               2021 Feb-05 PM 01:55
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

MICHAEL CARSON                           )
                                         )
       Plaintiff,                        )
                                         )
v.                                       )      Case No. 5:20-cv-01151-LCB-SGC
                                         )
GOVERNOR KAY IVEY, et al.,               )
                                         )
       Defendants.                       )

                    MEMORANDUM OPINION AND ORDER

      On January 19, 2021, U.S. Magistrate Judge Staci G. Cornelius entered a

report and recommendation in this matter, recommending Plaintiff Michael Carson’s

claims be dismissed without prejudice, save for his Eighth Amendment deliberate

indifference claim against Defendants Jefferson Dunn, Scarlette Robinson, Deborah

Toney, and William Streeter. (Doc. 11 at 14).

      The parties were given 14 days to file objections to the report and

recommendation. As of the date of this order, no objections have been filed. Having

carefully reviewed and considered de novo all the materials in the court file,

including the report and recommendation, the Magistrate Judge’s report is hereby

ADOPTED, and the recommendation is ACCEPTED. Accordingly, the Court

DISMISSES WITHOUT PREJUDICE each of Carson’s claims, save for his

Eighth Amendment deliberate indifference claim against Defendants Dunn,
     Case 5:20-cv-01151-LCB-SGC Document 12 Filed 02/05/21 Page 2 of 2




Robinson, Toney, and Streeter. This matter is REFERRED to the magistrate judge

for further proceedings as to the remaining claim.

      DONE and ORDERED February 5, 2021.



                                    _________________________________
                                    LILES C. BURKE
                                    UNITED STATES DISTRICT JUDGE




                                         2
